Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 16 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 9/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/10/2020 is partially withdrawn.  Claims 7 and 18, directed to a species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-15, directed to an invention remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 12-15 directed to an invention non-elected without traverse.  Accordingly, claims 12-15 been cancelled.
Allowable Subject Matter
Claims 1-3, 5-11, 16-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed adaptor comprising, inter alia, a shell is configured to be mounted onto the handle of the imaging device.
Murakami discloses an adaptor (50 including sheath 42, treatment portion 41, case body 60, and coupling tube 78; figs 1, 2, 7; [0026-0027]), comprising:
a shell (53); 
a first plunger (54) positioned at a first end of the shell and moveable between an undepressed state and a depressed state ([0051]); 
a ramp (51) extending from a second end of the shell; and 
a carrier (46) coupled to the ramp; 
wherein, in the undepressed state, the carrier is located at a first position along the ramp, and wherein, in the depressed state, the carrier is located at a second position along the ramp, wherein the second position is closer to the second end of the shell than the first position ([0054-0055] describe the advancing/retracting motion, where the slider 46 is closer to the second end/bottom of the shell/holding box 53 than the first end/top of the shell/holding box 53),
wherein the adaptor is configured to protrude from a handle of an insertion device (coupling tube 78 and also sheath 42 are both configured to protrude from a handle of an insertion device as seen in fig 1).  However Murakami’s device does not have a shell which is configured to be mounted onto the handle of the imaging device.  As such, Murakami does not disclose all the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795